NETERER, District Judge.
Section 64a provides:
“The court shall order the trustee to pay all taxes legally due * * * by the bankrupt to the United States.”
Section 64b provides:
“The debts to -have priority, except as herein provided, and to be paid in Culi out of bankrupt estates, and the order of payment shah be: (1) The actual and necessary costs of preserving the estate subsequent to filing the petition. * * * (4) Wages due to workmen * » * which have been earned within three months before the date of the commencement of proceedings, not to exceed $300 to each claimant.” Comp. St. § 8848.
Section 3466, R. S., brought forward Act March 3, 1797 (Comp. St. '§ 6372), must be construed in pari materia with the Bankruptcy Act. Lewis v. U. S., 92 U. S. 618, 14 Sup. Ct. 419, 38 L. Ed. 267; Guarantee Co. v. Title Guar. Co., 224 U. S. 152, 32 Sup. Ct. 457, 56 L. Ed. 706. It is apparent that the wages were earned within three months before *70the date of the filing of the petition in bankruptcy. Under the sections quoted, “labor claims are given priority, and it is provided that debts having priority shall be paid in full.” Guarantee v. Title G. Co., supra.
The referee is right, and order confirmed.